Case: 19-11181     Document: 00515588425         Page: 1   Date Filed: 10/02/2020




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 2, 2020
                                  No. 19-11181
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Alonso Sanchez Ochoa,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-176-1


   Before Smith, Clement, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
         The question presented is whether a defendant can demand that his
   federal sentence run concurrently with a state sentence without establishing
   that both are premised on the same conduct. The district court said no. We
   agree and affirm.
                                        I.
         A bank surveillance camera caught Ochoa cashing a stolen check. It
   was addressed to “Zoetis.” Ochoa previously registered the name Zoetis as
   a “Doing Business As” (“DBA”) in Dallas County. That DBA allowed
Case: 19-11181      Document: 00515588425          Page: 2   Date Filed: 10/02/2020




                                    No. 19-11181


   Ochoa to complete the transaction using his own Texas driver’s license, date
   of birth, and signature. Bank records show he cashed 12 more stolen checks
   the same way—each time using his own information and a corresponding
   DBA. Ochoa pleaded guilty to one count of stolen mail in violation of 18
   U.S.C. § 1708.
          His Pre-Sentence Report (“PSR”) reflected no other pending
   charges. Ochoa objected on the ground that he had “state charges pending in
   Tarrant County, Dallas County, Hood County, and Ellis County in the State
   of Texas.” Because Ochoa contended the state charges were based on
   “relevant conduct to this federal charge,” he asked that his “federal sentence
   be ordered to run concurrent with any state sentences he may receive.” See
   U.S.S.G. § 5G1.3(c). The Government said it was “not opposed to an order
   that the defendant’s federal sentence . . . run concurrently with any related
   state charges,” and it “would defer to the U.S. Probation Office’s
   determination.” In an addendum to the PSR, the Probation Office reported
   that “[a] record check revealed a pending offense out of the Ellis County
   District Attorney’s Office; however, no court information was available.”
          At Ochoa’s sentencing hearing, defense counsel again asked that the
   district court order Ochoa’s federal sentence to run concurrently with any
   subsequent state sentences. Counsel pointed the district court to the
   Probation Office’s addendum, which noted there was no court information
   on the reported Ellis County charge. After a pause, the judge said, “Well,
   without more information, I don’t see how I can say concurrent with pending
   related offenses. I think it’s going to have to be determined by those
   counties.”
          The district court sentenced Ochoa to a within-Guidelines term of 27
   months in prison. The district court didn’t specify whether the federal
   sentence would run concurrently with or consecutively to any subsequent




                                         2
Case: 19-11181      Document: 00515588425           Page: 3   Date Filed: 10/02/2020




                                     No. 19-11181


   state sentence. Our precedent requires us to presume the latter. See United
   States v. Candia, 454 F.3d 468, 475 (5th Cir. 2006).
                                         II.
          Ochoa argues that the district court’s failure to impose a concurrent
   sentence violates Section 5G1.3(c). We have previously recognized this
   precise argument as a procedural-reasonableness challenge. See, e.g., United
   States v. Johnson, 760 F. App’x 261, 263 (5th Cir. 2019) (per curiam). But
   Ochoa challenges his consecutive sentence as substantively unreasonable.
   Either way, we review for abuse of discretion and find none. See Gall v. United
   States, 552 U.S. 38, 51 (2007).
                                         A.
          “After [the Supreme] Court’s decision in United States v. Booker, 543
U.S. 220 (2005), the Guidelines are advisory only. But a district court still
   must consult those Guidelines and take them into account when sentencing.”
   Hughes v. United States, 138 S. Ct. 1765, 1772 (2018). Section 5G1.3(c) advises
   that when “a state term of imprisonment is anticipated to result from another
   offense that is relevant conduct to the instant offense of conviction . . . the
   sentence for the instant offense shall be imposed to run concurrently to the
   anticipated term of imprisonment.” U.S.S.G. § 5G1.3(c). Thus, to trigger
   this Guideline provision, the state sentence must be both (1) “anticipated”
   and (2) based on conduct “relevant” to the federal offense. U.S.S.G.
   § 5G1.3(c).
          Section 5G1.3(c) does not define “anticipated.” Ibid. But we have
   treated pending state charges as “anticipated.” See, e.g., United States v.
   Looney, 606 F. App’x 744, 748 (5th Cir. 2015) (per curiam) (defining an
   “anticipated” state sentence as one based on a pending state charge). But see
   United States v. McCowan, 763 F. App’x 369, 371 (5th Cir. 2019) (per curiam)
   (“While § 5G1.3 applies to ‘anticipated’ sentences, [the appellant] cites no




                                          3
Case: 19-11181     Document: 00515588425           Page: 4   Date Filed: 10/02/2020




                                    No. 19-11181


   authority requiring the district court to apply its provisions when the
   likelihood that a future sentence will be imposed is wholly speculative.”). We
   assume for the sake of argument that Ochoa’s pending charge in Ellis County
   is “anticipated.”
          But that charge also must be “relevant” to Ochoa’s stolen-mail
   conviction. The Guidelines define “relevant conduct” as “part of the same
   course of conduct or common scheme or plan as the offense of conviction.”
   U.S.S.G. § 1B1.3(a)(2). And Section 5G1.3(c) incorporates that definition.
   U.S.S.G. § 5G1.3(c).
          At Ochoa’s sentencing hearing, defense counsel amorphously
   asserted, “there may be some scattered state prosecutions of relevant
   conduct in Ellis, Tarrant, Hood and maybe Johnson Counties.” He
   suggested that Ochoa’s “federal sentence could at least be concurrent with
   any of those.” When the district court inquired about the charges, counsel
   pointed to the PSR’s addendum. The last page documented a single Ellis
   County charge for which “no court information was available.”
          That is all Ochoa presented. He did not present evidence that the Ellis
   County offense was “part of the same course of conduct” as the stolen-mail
   offense. U.S.S.G. § 1B1.3(a)(2). Nor did he present evidence that the
   offenses were part of a “common scheme or plan.” Ibid. So the district court
   did not err by concluding the two were not related. Cf. United States v.
   Horton, 950 F.3d 237, 243 (5th Cir. 2020) (finding “a temporal connection
   between the offenses . . . insufficient to establish a relevant conduct
   determination”), petition for cert. filed (U.S. July 16, 2020) (No. 20-5091);
   United States v. Terrazas, 815 F. App’x 767, 772 (5th Cir. 2020) (per curiam)
   (upholding as “plausible” the district court’s conclusion that two drug
   offenses were not based on “relevant conduct”). And without a state offense
   relevant to Ochoa’s federal offense, Section 5G1.3(c) is inapplicable.




                                         4
Case: 19-11181         Document: 00515588425              Page: 5       Date Filed: 10/02/2020




                                          No. 19-11181


                                                B.
           It is unclear whether Ochoa also intends to challenge his within-
   Guidelines sentence as substantively unreasonable. If he intends such a
   challenge, it fails.
           We review “sentences for ‘reasonableness’ measured against the
   factors listed in 18 U.S.C. § 3553(a).” United States v. Rashad, 687 F.3d 637,
   644 (5th Cir. 2012) (citation omitted). Within-Guidelines sentences are
   “presumptively reasonable and [are] accorded great deference on review.”
   Candia, 454 F.3d at 473. Ochoa can rebut this presumption only “by showing
   that the sentence does not account for factors that should receive significant
   weight, gives significant weight to irrelevant or improper factors, or
   represents a clear error of judgment in balancing sentencing factors.”
   Rashad, 687 F.3d at 644.
           Ochoa does not question the district court’s application of the
   § 3553(a) factors. Nor does he contest the length of his federal sentence.
   Instead, he challenges the length of time he might be imprisoned if he’s
   convicted and sentenced on the Ellis County charge. Ochoa says this error
   could double the length of his sentence. Therefore, Ochoa concludes, “his
   substantial rights have been harmed.”†




           †
              The only question before our court is the legality of Ochoa’s federal sentence.
   Insofar as he bases his prejudice argument on potentialities in state court, however, we note
   that state law could give him a second opportunity to argue that his sentences should run
   concurrently—if and when Ochoa is convicted and sentenced on the Ellis County charge.
   See Tex. Code Crim. Proc. art. 42.08(a) (granting Texas judges discretion to order
   that sentences run concurrently when a defendant is convicted of multiple offenses); Cook
   v. State, 824 S.W.2d 634, 643 (Tex. App.—Dallas 1991) (concluding article 42.08 allows
   “cumulation of state and federal sentences”), pet. ref’d, 828 S.W.2d 11 (Tex. Crim. App.
   1992) (en banc).




                                                5
Case: 19-11181      Document: 00515588425           Page: 6   Date Filed: 10/02/2020




                                     No. 19-11181


          There are at least two problems with Ochoa’s argument. Most
   importantly, it does not address the § 3553(a) factors, which provide the only
   means for rebutting the presumption of reasonableness. See Rashad, 687 F.3d
   at 644. And secondarily, “‘[m]ere objections’” without evidence to support
   them cannot rebut the presumption of reasonableness. Horton, 950 F.3d at
   242 (quoting United States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998)).
   Ochoa did not submit “‘affidavits or other evidence . . . to rebut the
   information contained in the PSR,’” so the district court was entitled to
   adopt the PSR’s “‘findings without further inquiry or explanation.’” Ibid.
   (quoting United States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995)).
          AFFIRMED.




                                          6